Exhibit BUSINESS LOAN AGREEMENT (ASSET BASED) Principal $2,000,000.00 Loan Date 12-03-2009 Maturity 12-02-2010 Loan No 418887 Call / Coll 11 / 3190 Account 12003591 Officer 081 Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: Aetrium Incorporated 2350 Helen St North St. Paul, MN55109 Lender: Bremer Bank, National Association Minneapolis Office 8555 Eagle Point Blvd P.O. Box 1000 Lake Elmo, MN55042 THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated December 3, 2009, is made and executed between Aetrium Incorporated (“Borrower”) and Bremer Bank, National Association (“Lender”) on the following terms and conditions.Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement.Borrower understands and agrees that:(A) in granting, renewing, or extending any Loan, Lender is relying upon Borrower’s representations, warranties, and agreements as set forth in this Agreement; (B)the granting, renewing, or extending of any Loan by Lender at all times shall be subject to Lender’s sole judgment and discretion; and (C) all such loans shall be and remain subject to the terms and conditions of this Agreement. TERM.This Agreement shall be effective as of December 3, 2009, and shall continue in full force and effect until such time as all of Borrower’s Loans in favor of Lender have been paid in full, including principal, interest, costs, expenses, attorneys’ fees, and other fees and charges, or until such time as the parties may agree in writing to terminate this Agreement. ADVANCE AUTHORITY.The following person or persons are authorized to request advances and authorize payments under the line of credit until Lender receives from Borrower, at Lender’s address shown above, written notice of revocation of such authority:Any 2 of the following:Joseph C. Levesque, CEO of Aetrium Incorporated; John J.
